Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 15, 1978, convicting him of murder in the second degree, upon his plea of guilty, and sentencing him to a prison term of from 20 years to life. Judgment affirmed. The trial court’s use at sentencing of an aphorism ascribed to a religious work in describing the allegedly predatory characteristics evinced by this defendant was not an establishment of religion by the State in violation of the Federal or State Constitutions (see, e.g., Committee for Public Educ. v Nyquist, 413 US 756; Walz v Tax Comm., 397 US 664; Engel v Vitale, 370 US 421). The sentencing criteria utilized by the court, namely, the circumstances of the crime and the defendant’s prior record, were entirely proper and were not tainted with the court’s personal religious beliefs as defendant argues (see, e.g., People v Luongo, 58 AD2d 895, affd 47 NY2d 418; People v Burghardt, 17 AD2d 912). The defendant’s further claims relative to the allegedly erroneous denial of a motion for a Wade hearing and the prosecutor’s failure to keep his plea bargain are devoid of any basis in the record. Finally, the sentence imposed was not excessive in light of the circumstances of the offense and the defendant’s background. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.